DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/277,847. Receipt of the RCE, amendments, and arguments filed on 12/10/2021, 01/04/2022, and 01/20/2022 is acknowledged.
Claims 1, 9, 17, and 24 are pending.
Claims 2-8, 10-16, 18-23, and 25-32 are cancelled.
Claims 1, 9, 17, and 24 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submissions filed on 12/10/2021, 01/04/2022, and 01/20/2022 have been entered, where the claims filed on 01/20/2022 are the claims to be examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Richard A. Dunning Jr. on 01/24/2022.
The application has been amended as follows: 

Include claims 31 and 32 in the claim set filed on 01/20/2022, where such claims are cancelled.

Specification
The amendment filed 01/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the interior surface of the gypsum board is unfaced except for along a perimeter of the interior surface adjacent edge surfaces, where the originally filed specification and the parent application, which the present application claims priority to under a Continuation type priority, was examined and defined such boards as being entirely unfaced.
Applicant is required to cancel the new matter in the reply to this Office Action.
The abstract of the disclosure filed on 10/08/2019 is objected to because it includes new subject matter with respect to at least one of the first or second inner surfaces being unfaced less than an entire face of the boards. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 17, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, 17, and 24 each have been amended to define the first and second inner unfaced surface is almost entirely unfaced except for along a perimeter of the inner surface adjacent edge surfaces of the board and thus attempt to define a broader embodiment where a portion of a facing can be provided, where the originally filed specification and the parent applications do not support such limitations and thus is considered to define new matter. Instead, the originally filed specification and parent application from which the present application claims priority disclose and define such interior surfaces are unfaced or “entirely unfaced,” where one of ordinary skill in the art would understand such limitations and terms to require such a surface to be exposed and uncovered and thus teach against a partial covering with such partial unfaced limitations. Furthermore, pages 5 and 9 of the Oral Hearing filed on 06/13/2018 in parent application 13/783,165 provides an explanation of how Applicant .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, 17, and 24 each attempt to define the first and second inner unfaced surface is almost entirely unfaced such that a faced portion is provided only along a perimeter of the inner surface adjacent edge surfaces of the board and thus each claim defines new matter, as explained above, where one of ordinary skill in the art would not know what scope is covered by such limitations since no support is provided within the originally filed specification for such limitations and one would not know how far the facing can extend upon the inner surface. Furthermore, one of ordinary skill in the art would understand that the term “unfaced” to mean “exposed” or “not covered” and thus adds confusion as to how such a surface can be unfaced but only unfaced along a portion of such a surface. Furthermore, pages 5 and 9 of the Oral Hearing filed on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2004042557) in view of Surace et al. (U.S. Publication 2005/0050846).
Regarding claim 1, Hirata discloses a laminated, sound-attenuating gypsum-board structure (see figure 7), comprising:
a first gypsum board (the top board #1 of figure 7) having six surfaces (the top, bottom, and vertical edge surfaces of figure 7), the six surfaces including a first outer surface (the top paper faced surface #5 of figure 7), a first inner surface (#7), and four first edge surfaces between the first outer surface and the first inner surface (the 
a layer of viscoelastic glue (glue #63 is disclosed as comprising of any known adhesives, such as synthetic rubber, and thus is considered to comprise a viscoelastic glue) on the first inner surface (see figure 7); and
a second gypsum board (the bottom board #1 of figure 7) coupled to the first gypsum board using the layer of viscoelastic glue (see figure 7), the second gypsum board having six surfaces (the top, bottom, and vertical side edge surfaces of figure 7), the six surfaces including a second outer surface (the bottom faced surface #5 of figure 7), a second inner surface (the top unfaced surface as depicted in figure 7), and four second edge surfaces between the second outer surface and the second inner surface (the four vertical side edges between the inner and outer surfaces as depicted in figure 7, which are shown in better perspective in figure 5), the second outer surface being faced with a second outer paper lining (#5), the second inner surface being faced with a second inner paper lining only along a second perimeter of the second inner surface adjacent the four second edge surfaces such that the second inner surface is almost entirely unfaced (the top inner surface of the bottom 
The glue is disclosed in Hirata as being any known adhesive, such as synthetic rubber, but does not disclose the glue has a broad glass transition temperature below room temperature. Hirata discloses that any known adhesive can be used in such an instance and thus such a glue is not limited to those specifically disclosed in Hirata. Furthermore, the present specification does not disclose that such a glue used in the presently claimed invention is new in the art and even discloses the use of QuietGlue as a glue which meets such features and which is already known, sold, and used in the art. Surace et al. support the teaching and knowledge of one of ordinary skill in the art that QuietGlue was known and used in the art prior to filing the present invention in order to glue two gypsum boards to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have constructed the glue of the assembly of Hirata to comprise of QuietGlue, as taught in Surace et al., in order to increase the sound insulation qualities of the assembly. 
Regarding claim 9, Hirata discloses a method of forming a laminated, sound-attenuating gypsum-board structure (see figure 7), comprising:
forming a first gypsum board (the top board #1 of figure 7) having six surfaces (the top, bottom, and vertical edge surfaces of figure 7), the six surfaces including a first outer surface (the top paper faced surface #5 of figure 7), a first inner surface (#7), and four first edge surfaces between the first outer surface and the first inner 
placing a layer of viscoelastic glue (glue #63 is disclosed as comprising of any known adhesives, such as synthetic rubber, and thus is considered to comprise a viscoelastic glue) on the first inner surface (see figure 7); and
coupling a second gypsum board (the bottom board #1 of figure 7) to the first gypsum board using the layer of viscoelastic glue (see figure 7), the second gypsum board having six surfaces (the top, bottom, and vertical side edge surfaces of figure 7), the six surfaces including a second outer surface (the bottom faced surface #5 of figure 7), a second inner surface (the top unfaced surface as depicted in figure 7), and four second edge surfaces between the second outer surface and the second inner surface (the four vertical side edges between the inner and outer surfaces as depicted in figure 7, which is shown in better perspective in figure 5), the second outer surface being faced with a second outer paper lining (#5), the second inner surface being faced with a second inner paper lining only along a second perimeter of the second inner surface adjacent the four second edge surfaces such that the second inner surface is almost entirely unfaced (the top inner surface of the bottom 
The glue is disclosed in Hirata as being any known adhesive, such as synthetic rubber, but does not disclose the glue has a broad glass transition temperature below room temperature. Hirata discloses that any known adhesive can be used in such an instance and thus such a glue is not limited to those specifically disclosed in Hirata. Furthermore, the present specification does not disclose that such a glue used in the presently claimed invention is new in the art and even discloses the use of QuietGlue as a glue which meets such features and which is already known, sold, and used in the art. Surace et al. support the teaching and knowledge of one of ordinary skill in the art that QuietGlue was known and used in the art prior to filing the present invention in order to glue two gypsum boards to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have constructed the glue of the assembly of Hirata to comprise of QuietGlue, as taught in Surace et al., in order to increase the sound insulation qualities of the assembly.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Surace et al. and Fowler (U.S. Patent 5,601,888).
Regarding claim 17, Hirata discloses a laminated, sound-attenuating gypsum-board structure (see figure 7), comprising:
a first gypsum board (the top board #1 of figure 7) having six surfaces (the top, bottom, and vertical edge surfaces of figure 7), the six surfaces including a first outer surface (the top paper faced surface #5 of figure 7), a first inner surface (#7), and four first edge surfaces between the first outer surface and the first inner surface (the four vertical side edges of figure 7 of the board, which is shown in better perspective in figure 5), the first outer surface being faced with a first outer lining (#5), the first inner surface being faced with a first inner lining only along a first perimeter of the first inner surface adjacent the four first edge surfaces that the first inner surface is almost entirely unfaced (the bottom inner surface as depicted in figure 7 comprises of a paper lining #5 at a perimeter thereof, as more clearly shown in figure 1, while the center portion at #7 is unfaced so as to comprise of an almost entirely unfaced surface);
a layer of viscoelastic glue (glue #63 is disclosed as comprising of any known adhesives, such as synthetic rubber, and thus is considered to comprise a viscoelastic glue) on the first inner surface (see figure 7); and
a second gypsum board (the bottom board #1 of figure 7) coupled to the first gypsum board using the layer of viscoelastic glue (see figure 7), the second gypsum board having six surfaces (the top, bottom, and vertical side edge surfaces of figure 7), the six surfaces including a second outer surface (the bottom faced surface #5 of figure 7), a second inner surface (the top unfaced surface as depicted in figure 7), and four second edge surfaces between the second outer surface and the second inner surface (the four vertical side edges between the inner and outer surfaces as depicted in figure 7, which is shown in better perspective in figure 5), the second 
The glue is disclosed in Hirata as being any known adhesive, such as synthetic rubber, but does not disclose the glue has a broad glass transition temperature below room temperature. Hirata discloses that any known adhesive can be used in such an instance and thus such a glue is not limited to those specifically disclosed in Hirata. Furthermore, the present specification does not disclose that such a glue used in the presently claimed invention is new in the art and even discloses the use of QuietGlue as a glue which meets such features and which is already known, sold, and used in the art. Surace et al. support the teaching and knowledge of one of ordinary skill in the art that QuietGlue was known and used in the art prior to filing the present invention in order to glue two gypsum boards to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have constructed the glue of the assembly of Hirata to comprise of QuietGlue, as taught in Surace et al., in order to increase the sound insulation qualities of the assembly.
Furthermore, Hirata discloses the use of a paper lining rather than a fiberglass lining as presently defined. However, it is highly well known in the art, as evidenced by In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 24, Hirata discloses a method of forming a laminated, sound-attenuating gypsum-board structure (see figure 7), comprising:
forming a first gypsum board (the top board #1 of figure 7) having six surfaces (the top, bottom, and vertical edge surfaces of figure 7), the six surfaces including a first outer surface (the top paper faced surface #5 of figure 7), a first inner surface (#7), and four first edge surfaces between the first outer surface and the first inner surface (the four vertical side edges of figures 5 and 7 of the board), the first outer surface being faced with a first outer lining (#5), the first inner surface being faced with a first inner lining only along a first perimeter of the first inner surface adjacent the four first edge surfaces that the first inner surface is almost entirely unfaced (the bottom inner surface as depicted in figure 7 comprises of a paper lining #5 at a perimeter thereof, as more clearly shown in figure 1, while the center portion at #7 is unfaced so as to comprise of an almost entirely unfaced surface);
placing a layer of viscoelastic glue (glue #63 is disclosed as comprising of any known adhesives, such as synthetic rubber, and thus is considered to comprise a viscoelastic glue) on the first inner surface (see figure 7); and
coupling a second gypsum board (the bottom board #1 of figure 7) to the first gypsum board using the layer of viscoelastic glue (see figure 7), the second gypsum board having six surfaces (the top, bottom, and vertical side edge surfaces of figure 7), the six surfaces including a second outer surface (the bottom faced surface #5 of figure 7), a second inner surface (the top unfaced surface as depicted in figure 7), and four second edge surfaces between the second outer surface and the second inner surface (the four vertical side edges between the inner and outer surfaces as depicted in figure 7, which is shown in better perspective in figure 5), the second outer surface being faced with a second outer lining (#5), the second inner surface being faced with a second inner lining only along a second perimeter of the second inner surface adjacent the four second edge surfaces such that the second inner surface is almost entirely unfaced (the top inner surface of the bottom board as depicted in figure 7 comprises of a paper lining #5 at a perimeter thereof, as more clearly shown in figure 1, while the center portion at #7 is unfaced so as to comprise of an almost entirely unfaced surface), the second inner surface being disposed in direct contact with the layer of viscoelastic glue (see figure 7).
The glue is disclosed in Hirata as being any known adhesive, such as synthetic rubber, but does not disclose the glue has a broad glass transition temperature below room temperature. Hirata discloses that any known adhesive can be used in such an instance and thus such a glue is not limited to those specifically disclosed in Hirata. Furthermore, the present specification does not disclose that such a glue used in the presently claimed invention is new in the art and even discloses the use of QuietGlue as a glue which meets such features and which is already known, sold, and used in the art. 
Furthermore, Hirata discloses the use of a paper lining rather than a fiberglass lining as presently defined. However, it is highly well known in the art, as evidenced by Fowler, that gypsum boards are constructed with a facing of paper or fiberglass mat (see col. 9, ll. 4-37 of Fowler) and thus it would have been obvious to have provided a fiberglass mat facing for the gypsum boards of Hirata in order to provide the outer facing surfaces with greater strength and also since it has been held to be within the general skill of a worker in the art to select a known material, i.e. a paper or fiberglass facing, on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 12/10/2021, 01/04/2022 and 01/20/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the originally filed drawings support the newly added limitations that the inner surface of the board is almost entirely unfaced except for a perimeter portion adjacent the edge surfaces of the board which is faced, such arguments are considered unpersuasive. Applicant argues that the industry 
Regarding Applicant’s arguments that “the glue in Surace [et al.] is not ‘in direct contact with the first inner surface of the first gypsum board and the second inner In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Though Surace et al. do not allegedly disclose such features, Surace et al. was instead used to disclose the teaching that QuietGlue was known in the art before the filing of the parent applications of the present invention in order to adhere two gypsum boards to one another, where Hirata teaches that any known adhesive for gypsum boards can be used to directly adhere the inner unfaced surfaces of two gypsum boards to one another and thus meet such limitations as defined. The rejections are thus considered proper and are upheld.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635